IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00365-CR
                                No. 10-12-00366-CR

WILLIAM CHARLES WEBB,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                        From the 54th District Court
                         McLennan County, Texas
                Trial Court Nos. 2012-675-C2 and 2012-678-C2


                          MEMORANDUM OPINION


      William Charles Webb has filed pro se notices of appeal of the trial court’s

interlocutory denial of his motion to dismiss, motion for examining trial, and motion to

quash indictment in Webb’s two cases.

      We do not have jurisdiction of an interlocutory appeal of the denial of a motion

to dismiss, motion for examining trial, or motion to quash indictment. See Abbott v.

State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008) (standard for determining

jurisdiction is not whether appeal is precluded by law, but whether appeal is authorized
by law); Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—Waco 2002, no pet.) (stating that

court has jurisdiction over criminal appeals only when expressly granted by law). No

law authorizes the interlocutory appeal of a denial of any of these motions.

       We dismiss these appeals for want of jurisdiction.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed November 15, 2012
Do not publish
[CR25]




Webb v. State                                                                       Page 2